 CASINO READY MIX, INC. 463Casino Ready Mix, Inc. and Building Trades Organizing Project, on behalf of Teamsters, Chauffeurs, Warehousemen and Helpers, Local 631, affiliated with International Brotherhood of Teamsters, AFLŒCIO, and International Union of Operating Engineers, Local 12, AFLŒCIO. Case 28ŒCAŒ14536 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On September 18, 1998, Administrative Law Judge Frederick C. Herzog issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel and the Charging Party filed answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions2 only to the extent consistent with this Decision and Or-der. The Respondent is engaged in the preparation, sale, and distribution of ready-mix concrete in Las Vegas, Nevada. In April 1997,3 the Respondent was hiring truckdrivers and advertising that fact in local newspa-pers. Three of the Union™s organizers applied for driver positions: Charles Phillips in late March, and Bill Dooley and Wayne King in early April. Phillips was formally hired in April, but was not assigned any work until Au-gust. Dooley and King were not hired. The Respondent hired four other truckdriver applicants before the end of April.                                                            1 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings.  2 We observe that the judge™s decision incorporates substantial por-tions of the Charging Party™s posthearing brief. While this practice may raise questions about the independence of a judge™s analysis, it is not inherently prejudicial or otherwise reversible error. Based on a careful review of the record, we are satisfied that the judge provided an inde-pendent analysis of the factual issues and legal arguments in the case. Accordingly, we find that disregard of his findings is not warranted. See Waterbury Hotel Management LLC, 333 NLRB 482 (2001), and cases cited there.  3 All dates are in 1997. The judge found that Phillips was unlawfully denied assignments and Dooley and King were unlawfully re-fused employment because of their union status. In addi-tion, the judge found that during April Larry Hildebrand, an alleged agent and statutory supervisor of the Respon-dent, interrogated and threatened an employee in viola-tion of Section 8(a)(1), and that subsequently, Gary Bale, the Respondent™s owner and president, also unlawfully threatened employees. We disagree with the judge that the evidence substan-tiates the alleged violations committed by Hildebrand, and we will dismiss these portions of the complaint. We do agree that Bale violated Section 8(a)(1), and that the Respondent violated Section 8(a)(3) concerning Phillips, Dooley and King, but only to the extent consistent with our analyses below. 1. Employee Paul Swisher, a witness for the General Counsel, testified that during a truck ride in mid-April, alleged Supervisor Hildebrand interrogated him about his union membership, threatened that the Respondent would close down its Nevada operation to avoid unioni-zation, and stated that the Respondent would not hire union drivers. After the judge found that Hildebrand was a statutory supervisor and agent, he relied solely on Swisher™s testimony in finding that Hildebrand™s state-ments violated Section 8(a)(1). However, during the Re-spondent™s cross-examination of Swisher at the hearing, the judge pronounced that Swisher was not a believable witness. Among other things, the judge stated on the re-cord that Swisher ﬁis clearly not a reliable witness for any detail,ﬂ and that ﬁI™d be a fool to rely upon anything [Swisher] says that has anything to do with the detail. Or even if it™s not a detail.ﬂ And finally, the judge said ﬁI™ve already seen enough of [Swisher] to know his credibility is shot.ﬂ In short, the judge emphatically discredited all of Swisher™s testimony at the hearing. It is reasonable to infer that the Respondent took account of this in its de-fense of the allegations involving Hildebrand. The judge did not subsequently withdraw his characterizations of Swisher™s testimony, provide timely notice to the Re-spondent that he might rely on Swisher™s testimony, or explain why he nevertheless credited him in his decision.  In these circumstances, we find that Swisher™s testi-mony remains discredited, and thus the evidence regard-ing statements made by Hildebrand is no longer compe-tent to support the alleged violations of Section 8(a)(1). Accordingly, these allegations are dismissed. In light of this determination, we find it unnecessary to consider the judge™s findings that Hildebrand was both a statutory supervisor and an agent of the Respondent, as his status is not relevant to any other aspect of this proceeding. 335 NLRB No. 39  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4642. Employee Scott Newcomb testified that, in late 
summer or early fall 1997, Gary Bale, the Respondent™s 
owner and president, told him that the Company would 
never allow the Union to represent its employees, that 
instead he would either move the Respondent™s Las Ve-
gas operation or replace the truckdrivers with owner-
operators. Bale did not testify at the hearing. The judge 

credited Newcomb™s testimony and drew an adverse in-
ference from the Respondent™s failure to produce Bale as 
a witness.
4 He concluded that Bale
™s statement violated 
Section 8(a)(1), and also de
monstrated the Respondent™s 
animus against the Union, a 
factor relevant to the com-
plaint™s 8(a)(3) allegations. In its exceptions, the Re-
spondent contends that the 
adverse inference and the 
finding of a violation are inappropriate because the Gen-
eral Counsel never alleged that Bale™s statement was an 
unfair labor practice. 
ﬁIt is well settled that the Board may find and remedy 
a violation even in the absence of a specified allegation 

in the complaint if the issue is closely connected to the 
subject matter of the complaint and has been fully liti-
gated.ﬂ 
Pergament United Sales
, 296 NLRB 333, 334 
(1989), enfd. 920 F.2d 130 (2d Cir. 1990). The Respon-
dent is correct that the General Counsel made no specific 

allegation that Bale™s statement violated the Act.  How-
ever, the complaint did allege that Bale was the president 
of the Company, a statutory supervisor, and an agent 
acting on the Respondent™s behalf.  Thus, Respondent 
was on notice that the General Counsel would hold the 
Respondent accountable for co
nduct committed by Bale.  
Moreover, as the judge found
, Bale™s statement clearly demonstrated union animus; thus, it was plainly relevant 
to the complaint™s allegations that the Respondent dis-
criminated against union members in its employment 
decisions.  Finally, as indicated above, the complaint 
alleged similar threats by Hildebrand. 
In these circumstances, we fi
nd that there is a close 
connection between Bale™s statement and the subject 

matter of the complaint. In addition, the Respondent did 
not object to Newcomb™s testimony and had an opportu-
nity for cross-examination.
5  We therefore find that the 
issue was fully and fairly litigated.  Accordingly, we re-
ject the Respondent™s except
ion and affirm the judge™s 
finding that Bale™s statement was a threat in violation of 
Section 8(a)(1). See, e.g., 
FiveCAP, Inc.
, 331 NLRB 
                                                          
 4 The Charging Party moved to strike from the Respondent™s excep-
tions brief the contention that Bale was out of state at the time of the 
hearing, and that it would have b
een burdensome and costly to provide 
his testimony to counter that of Newc
omb. On review, we agree that the 
Respondent offered no explanation on 
the record for Bale™s absence, 
and accordingly, we grant the motion to strike.  
5 In fact, it did cross-examine Newcomb on other matters, but chose 
not to address his test
imony concerning Bale. 
1165, 1184 (2000); 
Williams Pipeline Co.
, 315 NLRB 
630 (1994). 
3. As stated above, the ju
dge concluded that the Re-
spondent discriminatorily refused to assign work to Phil-
lips and discriminatorily refused to hire Dooley and 
King. While the judge™s decision was pending on excep-
tions, the Board issued 
FES, 331 NLRB 9 (2000).  In that 
decision, the Board, among 
other things, clarified the 
legal elements of a discriminatory refusal-to-hire viola-

tion. The Board also indicated 
that the principles set forth 
in that decision would be applied to all relevant pending 
cases. Id. at fn. 6.   
On June 13, 2000, the Board invited the parties in this 
case to file briefs addressing the applicability of the 
FES
 analytical framework to the refusal-to-hire issues raised 
by the complaint, including whether the record is suffi-
cient for such an analysis.  The General Counsel re-
sponded to the Board™s invitation, contending that the 
record is adequate for an application of the 
FES analysis. The Charging Party and the Respondent did not respond. 

It is thus apparent that all the parties concede that the 

record is sufficient, and, on our careful review of the 
record, we agree.  As discussed below, we affirm the 
judge™s 8(a)(3) findings. 
In FES
 the Board defined the elements of a refusal-to-
hire violation: 
 To establish a discriminatory refusal to hire, the Gen-
eral Counsel must, under the allocation of burdens set 
forth in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), first show the following at the hearing on the 
merits:  (1) that the respondent was hiring, or had con-
crete plans to hire, at the time of the alleged unlawful 
conduct; (2) that the applicants had experience or train-
ing relevant to the announced or generally known re-
quirements of the positions for hire, or in the alterna-
tive, that the employer has not adhered uniformly to 
such requirements, or that the requirements were them-
selves pretextual or were applied as a pretext for dis-
crimination; and (3) that antiunion animus contributed 
to the decision not to hire the applicants. Once this is 
established, the burden will shift to the respondent to 
show that it would not have hired the applicants even in 
the absence of their union activity or affiliation. 
 331 NLRB at 12 (footnote references omitted). 
As indicated above, the Re
spondent did not refuse to 
employ Phillips, but it did refuse to assign him work 
once he was formally hired. When Phillips applied for a 
driver position at the Respond
ent™s office on March 28, 
he did not reveal that he was a union organizer. He was 

hired on April 8. Soon thereafter, the Respondent found 
 CASINO READY MIX, INC. 465out that he was an organizer, and the Respondent admit-
ted at the hearing that it did not assign work to him spe-
cifically because of that fact. Phillips did not receive 
work assignments until on or about August 15, after un-
fair labor practice charges had been filed. We find, based 
primarily on the Respondent™s admission, that the refusal 
to assign work to Phillips was discriminatory and vio-

lated Section 8(a)(3) and (1).  As discussed below, we 
also find that the Respondent™s discrimination against 
Phillips because of his union status lends support to a 
finding of antiunion animus with respect to the complaint 
allegations involving Dooley and King. 
Alleged discriminatees Dooley and King applied for 
driver positions on April 8, when the Respondent was 
advertising to hire drivers. 
Both wore shirts identifying 
themselves as organizers for the Union as well as base-
ball caps with union logos. Each stated his organizer 
status on his application; Dooley added on his that he 
intended to organize the Respondent™s employees. Al-
though the Respondent accepted
 their applications, they 
were told that the Company wa
s not hiring at that time, 
and in fact they were not hired. The Respondent hired 
four other drivers between April 8 and  21. 
The Respondent™s newspaper advertisements required 
that truckdriver applicants ﬁmust have CDL (a chauf-

feur™s license) with clean record. Must know pneumat-
ics.ﬂ Dooley had 9 years experience in the ready-mix 
concrete industry and a CDL with all required endorse-
ments. The Respondent admitted that Dooley was quali-
fied for the driver position being advertised. King™s 

qualifications were comparable
 to Dooley™s: 6 years ex-
perience in the ready-mix industry and a CDL with all 
required endorsements. Th
e Respondent does not dis-
pute, and we find, that King was qualified for the adver-

tised position as well. 
At about the time that King and Dooley applied, the 
Respondent determined not to assign Phillips any work 
because he was a union organi
zer. This admitted fact, in 
and of itself, supports an inference that a contributing 
factor in the Respondent™s decision not to hire King and 
Dooley was their union organizer status.  In finding anti-
union animus, we also rely on Bale™s unlawful threat that 
he would move the Company or replace the drivers with 
owner-operators to avoid unionization.
6  In sum, we find that the General Counsel established 
that the Respondent discriminatorily refused to hire Doo-

ley and King consistent with the three elements set forth 
in 
FES. Therefore, it was the Respondent™s burden to 
show that it would not have hired either of them regard-
                                                          
                                                           
6 We find it unnecessary to rely on any other evidence which the 
judge found demonstrated animus. 
less of their protected status.
7  The Respondent™s defense 
with respect to King is simply that it never received his 
application. The judge cred
ited the testimony of King 
and Dooley that on April 8 they filled out their applica-
tions at the Respondent™s office and submitted them per-
sonally to Doug Anderson, the Respondent™s general 
manager. Therefore, we reject the Respondent™s conten-

tion that it never received the application and we con-
clude that the Respondent™s refu
sal to hire King violated 
Section 8(a)(3) and (1). 
Concerning Dooley, the Respondent first contended in 
a June 1997 statement submitted to NLRB Region 28 
that he was not hired because 
of a lack of recent driver 
experience, because of inaccur
acies in his application, 
and because his then-current
 job with the Union paid 
more than the Respondent would pay him as a driver. At 
the hearing, General Manager Anderson testified that the 
first two points above were not actually the reasons for 
failing to hire Dooley. Indeed, the record establishes that 
the Respondent has hired employees whom it knew had 
falsified their applications. Anderson maintained that the 
salary issue was the true reason. Later, he testified that 
Dooley™s arrogance at the time he submitted his applica-
tion was also a significant reason for denying him em-
ployment.  
Based on the foregoing, the judge found that the evi-
dence demonstrated shifting, pretextual rationales for not 
hiring Dooley, and he discredited Anderson™s testimony.  
We agree and find that the Respondent did not rebut the 
General Counsel™s showing that Dooley was hired for 

unlawful, discriminatory reasons.  Accordingly, Respon-
dent's refusal to employ him violated Section 8(a)(3) and 
(1). 
REMEDY 
Having found that the Respondent has engaged in un-
fair labor practices in violation of Section 8(a)(3) and (1) 
of the Act, we shall order that it cease and desist from 
these violations and that it 
take appropriate affirmative 
action designed to effectuate the policies of the Act. The 
 7 We find no merit in the Respondent™s contention that the judge im-
properly limited its ability to prove 
that Phillips and Dooley were not 
protected by the Act.  The Respondent sought to establish that (1) Phil-
lips filed applications with several employers at the same time in April 
1997 and that in October 1997, while employed by the Respondent, he 
engaged in a short economic strike and a subsequent unfair labor prac-
tice strike; (2) that after being deni
ed employment, Dooley attempted to 
convince an employee of the Respondent to go to work for a union 
contractor; and (3) that 30 applicants appeared outside the Respon-
dent™s office when King and Dooley a
pplied for work.  Even if it had 
been properly presented and credite
d, Respondent™s evidence would not 
have been sufficient to deny Phillip
s and Dooley the protection of the 
Act.  See NLRB v. Town & Country Electric
, 516 U.S. 85 (1995); 
M. J. Mechanical Services
, 324 NLRB 812, 813Œ814(1997); 
Braun Electric 
Co., 324 NLRB 1, 3 (1997).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466appropriate remedy for the re
fusals to hire Dooley and 
King is ﬁa cease-and-desist order, and an order to offer 
the discriminatees immediate reinstatement to the posi-
tions to which they applied or, if those positions no 
longer exist, to substantially equivalent positions, and to 
make them whole for losses sustained by reason of the 
discrimination against them.ﬂ 
FES, supra, at 12. We shall 
also order the Respondent to make Phillips whole for any 
losses he may have incurred because of the discrimina-
tion against him from the time he was hired on April 8, 
1997, until the time the Respondent first began to assign 
him work, on or about August 15, 1997. Backpay shall 
be computed in the manner prescribed in 
F. W. Wool-
worth Co.
, 90 NLRB 289 (1950), and shall be reduced by 
net interim earnings, with interest computed in accor-
dance with 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987). Remedial issues concerning the applicabil-

ity of 
Dean
 General Contractors
, 285 NLRB 573 (1987), 
may be raised in the compliance proceeding. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set out in full below, and orders that the 
Respondent, Casino Ready Mi
x, Inc., Las Vegas, Ne-
vada, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
 (a) Threatening employees that it will move its busi-
ness or replace its drivers w
ith owner-operators rather 
than permit its drivers to unionize. 
 (b) Discouraging employees from engaging in activi-
ties on behalf of a labor organization by refusing to hire 
job applicants or refusing to
 assign work to employees 
because they are union members or supporters, or be-
cause they are union organizers. 
(c) In any like or related manner interfering with, re-
straining or coercing employees
 in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
William Dooley and Wayne King employment in the 
positions for which they applied, or if those positions no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 

privileges. 
(b) Make Charles Phillips, William Dooley, and 
Wayne King whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against 
them, in the manner set forth in the remedy section of 
this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to 
the unlawful refusal to hire 
King and Dooley and the unlawful refusal to assign work 
to Phillips, and within 3 days thereafter notify these indi-
viduals in writing that this has been done and that the 
refusals to hire and the refusal to assign work will not be 

used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.
8 (e) Within 14 days after service by the Region, post at 
its Las Vegas, Nevada facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
9  Copies of the notice, on forms 
provided by the Regional Director for Region 28, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees and job applicants are customarily posted. Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since April 8, 
1997. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting in part. 
I disagree with my colleague
s™ adoption of the judge™s 
finding that Respondent™s owner and President, Gary 
Bales, violated Section 8(a)(1) in a statement to em-
ployee Scott Newcomb. As my colleagues acknowledge, 
the complaint does not allege that Bales™ statement vio-

lated the Act.  My colleagues nonetheless find the viola-
                                                          
 8 We have modified this paragraph of the judge™s recommended Or-
der in accordance with our recent decision in Ferguson Electric Co
., 
335 NLRB 142 (2001). 
9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CASINO READY MIX, INC. 467tion because, in their view, there is a ﬁclose connectionﬂ 
between the statement and allegations of the complaint.  I 
disagree.  The complaint contains 
no allegations whatso-
ever concerning Bale™s conduct.  The complaint alleges 
only that Bale is an agent of Respondent.  Based on this 
allegation, my colleagues say that ﬁRespondent was on 
notice that the General Counsel would hold the Respon-

dent accountable for conduct committed by Bale.ﬂ In my 
view, if the General Counsel wanted to hold Respondent 
accountable for conduct of Bale, he would have at least 
set forth what that conduct was. 
My colleagues say that th
e above matter was ﬁfully 
and fairly litigated.ﬂ It is difficult to say that an allega-
tion is fairly litigated where, as here, it was never made. 
My colleagues then say that Bale™s statement showed 
animus and was thus relevant to the 8(a)(3) allegations.  

Although I agree that this is so, it does not show such a 
close connection to the comp
laint as to condemn that 
statement under Section 8(a)(1). 
Finally, my colleagues say that Respondent did not ob-
ject to Newcomb™s testimony and could have cross-
examined with respect to it.  However, one does not or-
dinarily defend against that which is not alleged.  If the 
General Counsel had moved to amend the complaint, 

Respondent could have cross-examined and called rebut-
tal witnesses.  But the General Counsel did not even take 
that minimal step. 
In my view, if the General Counsel wishes to amend 
the complaint, he should do so at trial so that the Re-

spondent can offer any defense that it might have. That is 

fundamental due process. Si
nce fundamental due process 
was not accorded, I would not
 find the violation. 
I agree with the majority in all other respects. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice  
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 threaten our employees that we will 
move our business or replace our drivers with owner-
operators rather than permit them to unionize. 
WE WILL NOT
 discourage our employees from en-
gaging in activities on behalf of a union by refusing to 

hire job applicants or refusing to assign work to employ-
ees because they are union members or supporters, or 
because they are union organizers. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL within 14 days from th
e date of the Board™s 
Order, offer William Dooley
 and Wayne King employ-
ment in the positions for which they applied, or if those 

positions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights or privileges. 
WE WILL make Charles Phillips, William Dooley and 
Wayne King whole for any loss of earnings and other 
benefits resulting from the discrimination against them, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful refusal to hire Dooley and King and the 
unlawful refusal to assign work to Phillips, and WE 
WILL, within 3 days thereaft
er, notify each of them in 
writing that this has been done and that the refusals to 
hire and the refusal to assign work will not be used 
against them in any way. 
CASINO READY MIX, INC.
  Scott B. Feldman, Atty
., for the General Counsel. 
James T. Winkler, Atty. (Littler, Mendelson, Hicks & Walt)
, of 
Las Vegas, Nevada, for the Respondent. 
Barry S. Jellison and Joni S. Jacobs, Atty
s. (Davis, Cowell & 
Bowe), of 
San Francisco
, California, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
FREDRICK C. HERZOG, Administrative Law Judge. This 
case was heard by me in Las Vegas, Nevada, on March 26Œ27, 
1998, and is based on a charge 
(subsequently amended), filed 
by Building Trades Organizing Pr
oject on behalf of Teamsters, 
Chauffeurs, Warehousemen and He
lpers, Local 631, affiliated 
with International Brotherhood of Teamsters, AFLŒCIO, and 
International Union of Operating Engineers, Local 12, AFLŒ
CIO (the Union), on July 21, 1997,
 alleging generally that Ca-
sino Ready Mix, Inc. (Respondent), committed certain viola-
tions of Section 8(a)(1) and (3) of the National Labor Relations 
Act, as amended (29 U.S.C. §151 et seq
.) (the Act).  On Sep-tember 29, 1997, the Regional Director for Region 28 of the 

National Labor Relations Board (t
he Board) issued a complaint 
and notice of hearing alleging viol
ations of Section 8(a)(1) and 
(3) of the Act.  Respondent thereafter filed a timely answer to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468the allegations contained within
 the complaint, denying all 
wrongdoing. All parties appeared at the he
aring, and were given full op-
portunity to participate, to introduce relevant evidence, to ex-
amine and cross-examine witnesses, to argue orally and file 
briefs.  Based upon the record, my consideration of the briefs 
filed by counsel for the General Counsel, counsel for the 
Charging Party, and counsel for Respondent, and my observa-
tion of the demeanor of the witnesses, I make the following 
FINDINGS OF FACT
 I. JURISDICTION The complaint alleges that Respondent is a Nevada corpora-
tion, with an office and place 
of business in Las Vegas, Ne-
vada, where at all times material herein it has been engaged in 

the business of preparation, nonretail sale, and distribution of 
ready-mix concrete and related products; and that during the 
12-month period ending April 30, 1997, in the course and con-
duct of its business operations, it purchased and received at its 
facility mentioned a
bove products, materials, and goods valued 
in excess of $50,000 directly fr
om points outside the State of 
Nevada. Accordingly, I find and conclude that Respondent is now, 
and at all times material herein has been, an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. THE LABOR ORGANIZATION 
The complaint alleges, the answer admits, and I find that the 
Union is now, and at all times ma
terial herein has been, a labor 
organization within the meaning of Section 2(5) of the Act.  
III. THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Issues 
The complaint alleges that the Respondent, through its 
agents and supervisors, refused to
 hire three qualified job appli-
cants because of their support for the Union and their union 

activities, refused to provide ava
ilable work opportunities to an 
employee because of his union activity; interrogated employees 
about their union activity; threaten
ed applicants with refusals to hire if they supported the Union; and threatened employees 

with plant closure if they select
ed the Union as their collective-
bargaining representative. 
Respondent has admitted not giving work opportunities to 
employee Charles Phillips solely because he was a union organ-

izer, but has claimed justification as to why it didn™t hire Bill 
Dooley.   
Respondent offered no evidence 
to contradict the General Counsel™s evidence that Larry 
Hildebrand unlawfully interro-
gated and threatened a job a
pplicant, but contends that 

Hildebrand was not a supervisor whose statements are attribut-
able to Respondent.  More, Respondent offered no evidence to 
contradict evidence of violations 
of Section 8(a)(1) of the Act. 
B.  The Facts 
During the period April 1Œ13, 1997, Respondent ran ads in 
Las Vegas newspapers, seeking to 
hire drivers.  Requisite quali-
fications, as specified in its ad, were ﬁCDL with clean recordﬂ 
and knowledge of pneumatics.  A
pplicants were directed to 
come to Respondent™s office or
 send an application by facsim-
ile. 
On March 28, 1997, Charles Ph
illips went to Respondent™s 
office to apply for a ready-mix driver position.  Phillips inten-

tionally misrepresented
 his experience on his application, to 
make it look like he had more recent experience in the industry 
and to hide his union involvement. 
On April 7, Doug Anderson, Respondent™s general manager, 
called and left a message at Phillips™ home, that if Phillips was 
still interested in a position, he should come in for a ﬁride 
along,ﬂ (i.e., a test drive), and drug test.  Phillips called Doug 
Anderson, Respondent™s general manager, back at 7:30 a.m. on 
April 8, and was told that if he came in by 1 or 2 that afternoon, 
he could do the ﬁride alongﬂ and drug test that day. 
Phillips arrived at about 12:30 p.m., and after tracking down 
the appropriate person, was given 
the ﬁride alongﬂ test by Larry 
Hildebrand.  After the ﬁride along,ﬂ Hildebrand told Phillips he 
had done fine, and told him to 
go and see Heather, the secre-
tary, to schedule the drug test.  Phillips then talked to Ander-
son, who explained the wages and benefits, the importance of 
keeping the trucks clean, and how 
to use the night dispatch line 
to learn of his assignments; A
nderson gave Phillips his business 
card with the night dispatch number. 
Expecting to be referred for work
 as soon as his drug test re-
sults came back, Phillips called Respondent™s office several 

times over the next few days, and 
was finally told that he had 
passed.  Even so, when he called the night dispatch line, there 
were no assignments fo
r him.  Finally, on or about April 14 or 
15, Phillips went to Respondent™s 
office to talk to Anderson.  

Anderson, who appeared to be in the process of interviewing 
another applicant, told Phillips that the jobs had dried up and 
there wasn™t much going on.   
In reality, according to Ande
rson™s admissions, was that Anderson learned that Phillips was a union organizer and had 
decided to put his application 
ﬁon hold.ﬂ  Phillips was not re-
ferred for work until August.  Anderson admitted that after 
Phillips took his drug test and driver evaluation, he was plan-ning on hiring him.  However, af
ter initially planning on hiring 
Phillips, he found out from another employee that Phillips was 
a union organizer, and, solely because of this factor, Phillips™ 
application was ﬁput on the back burner.ﬂ 
On April 8, 1997, Bill Dooley 
went to Respondent™s office, along with Wayne King and approxi
mately 30 other applicants, 
to apply for a driver position.  Dooley was not the leader of the 
group.  He played no part in organizing the arrival at the office, 
arrived there by himself, and was neither elected nor appointed 
to be spokesperson for the group. 
Dooley, King, and a third applicant entered the office while 
the others waited outside, a
nd found Anderson and a female 
clerical employee inside.  Both
 Dooley and King were dressed 
in shirts identifying them as organizers for Teamsters Local 
631, and baseball caps with Team
sters™ insignia and/or slogans 
on them.  Dooley informed Anders
on that he was there to apply 
for a position, and asked for an application.  Dooley mentioned 
that there were more employees outside. 
As Respondent did not have 
enough applications on hand, 
Anderson and the clerical empl
oyee made up more applica-
 CASINO READY MIX, INC. 469tions, and Anderson took them outside to distribute them 
among the applicants, answeri
ng questions about available 
positions.  Anderson identified 
the people outside as Union 
people. Meanwhile, Dooley and King st
epped outside to complete 
their applications.  Both men completed their applications in an 
accurate, truthful manner, providing information to the best of 
their ability and with no intent to falsify or misrepresent their 
experience.  Dooley had 9 years experience in the ready-mix 
industry and a CDL with all nece
ssary endorsements, including 
for hazardous materials.  He also truthfully noted on his appli-
cation that he was currently employed as an organizer for Local 
631, and that he was leaving that position to seek to organize 
Respondent™s employees.  King 
had 6 years experience in the 
ready-mix industry and a CDL with all necessary endorse-
ments, including for hazardous ma
terials.  He truthfully noted 
that he currently worked for Local 631, and listed his Union 
organizing under ﬁspecial skills.ﬂ 
When Dooley and King completed their applications, they 
went back in the office and presented them to Anderson.  
Anderson looked at the applications, and told Dooley and King 
that Respondent was not hiring.  
This was not true, as Anderson knew there was an opening for a ready-mix driver at the time.  
Dooley asked how long the company kept applications on file, 
and Anderson answered 6 months.  Dooley asked Anderson to 
give him a call ﬁany timeﬂ to interview for a position. 
Neither Dooley nor King were 
ever contacted about a job 
with Respondent, although both would have taken a position 
had one been offered. 
Instead of hiring Dooley or King, Anderson offered the posi-
tion to Glenn Williams, who submitted an application the next 
day.  Anderson admitted that he knew when he offered the job 
that Williams had lied on his application, indicating that he had 
voluntarily left his position at Silv
er State because he could not 
get enough hours, when he had actually been fired for not wear-

ing his uniform and not completing certain paperwork. 
Williams did not accept the position, so Anderson offered it 
to Paul Swisher.  Swisher had applied to Respondent on April 
14, and was hired and started work on April 16, after complet-
ing the ﬁride alongﬂ that same day. 
During the period April 15-21, Respondent hired three other 
applicants, none of which identified themselves as union sup-
porters or had worked for companies under contracts with any 

unions, and all of whom had le
ss experience driving ready-mix 
trucks than Dooley and King.   
While Hildebrand conducted the 
ﬁride alongﬂ with Swisher, he asked Swisher if one of hi
s former employers, Nevada 
Ready Mix, was Union.  When Swisher said it was, Hildebrand 

asked him if he was still Union.  As the two pulled into a job 
site where Phillips and other 
union organizers were handing out 
flyers, Swisher asked Hildebra
nd what would happen if the 

Union came in.  Hildebrand replied, ﬁ[W]e™ll just take up the 
company and move back to Irvine
.ﬂ  Hildebrand told Swisher 
his job was to ﬁweed outﬂ union drivers. 
Hildebrand™s comments to Swishe
r were echoed by a similar 
conversation that empl
oyee Scott Newcomb testified to.  In the 
late summer or early summer 
of 1997, Newcomb was in the 
batch office with Respondent™s owner, Gary Bale, and other 
persons including Albert San Nico
las.  Bale was talking about 
the Union, and said that Re
spondent would never go union.  
Bale said that if the Union came in, he move the company or 
replace the drivers with owner-operators. 
The above recital of facts is taken from the undisputed, and 
seemingly credible, testimonies
 of employees Dooley, King, 
Swisher, Newcomb, and Phillips.  I note that much of it is cor-

roborated by the admissions made by Anderson.   
I also note that neither Bale nor Hildebrand were called to 
testify by Respondent, and no explanation for the failures to 
call them was offered by Responde
nt.  From this, I infer that, 
had they been called, their te
stimonies would have proven un-favorable to Respondent™s position herein, and would not have 
served to controvert the testim
ony of the employees mentioned 
above. Grimmway Farms, 314 NLRB 73, 73 fn. 2 (1994); 
Con-trol Services, 314 NLRB 421, 421 (1994). 
Accordingly, I take it to be clearly established that the facts 
recited above occurred in this case. 
C.  Discussion and Conclusions 
1.  Section 8(a)(1) 
Since Respondent denies that it is responsible for the re-
marks of Hildebrand, and claims that he is simply a ﬁmore ex-

periencedﬂ employee, I shall examine his status to determine 
whether or not he was a supervisor under the Act. 
According to the credited tes
timony of Newcomb, who is a 
driver still working for Respondent, Hildebrand is Respon-dent™s ﬁnumber one driver,ﬂ it™s 
highest paid driver, most senior 
driver, and is responsible for administering 80 to 90 percent of 
all employee road test evaluations. 
Anderson testified that in addi
tion to an employee interview, 
employees are required to pass a drug test, and the road test 
evaluation before they are hired.  If employees do not receive a 
favorable road test evaluation from Hildebrand, they are not 
hired by Respondent. Anderson admitted that he routinely has 
conversations with Hildebrand re
garding a driver™s evaluation 
and that in these conversations Hildebrand will express his 
opinion as to the ability of the driver.  Whenever Hildebrand 
has not given a favorable evaluation,
 the driver was not hired.   
Anderson testified that Hildebrand administered the road test 
evaluation to employee Homero Solano.  Anderson testified 
that Solano was required to pass 
this evaluation before he was 
hired and that he was required to pass the evaluation to the 
satisfaction of Hildebrand.  A
nderson stated that Solano would 
not have been hired if he had not passed his evaluation.  In the 
case of Solano™s evaluation, Hildebrand signed his driver profi-
ciency form as a ﬁsupervisor.ﬂ  This form indicates that 
Hildebrand was required to evaluate Solano in several different 
categories and have the driver prove, to Hildebrand™s satisfac-
tion, that he was proficient in operating a ready-mix vehicle.   
Hildebrand also completed a driver evaluation and profi-
ciency form for Mike Brasier.  Brasier was thereafter hired by 
Respondent. Finally, Charles Phillips testified that after admin-
istering his driver evaluation, 
Hildebrand gave him a favorable 
recommendation to both Respondent™s Batchman and Ander-
son.  Consequently, Phillips was hired by Respondent. 
Newcomb also testified to Hildebrand™s authority and ability 
to recommend disciplinary actions.  On February 3, 1998, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470Newcomb was warned by Hild
ebrand about improperly dump-
ing wash water.  The followi
ng day, Newcomb received a dis-
ciplinary warning for dumping wash water in an unauthorized 
area.  Besides Hildebrand, there was no member of Respon-
dent™s management who witnessed Newcomb™s improper activ-ity.  Newcomb also testified th
at about a month earlier, he had 
been warned by Hildebrand about improperly dumping water.  
Newcomb™s testimony in this regard is unrebutted. 
Finally, Anderson testified that
 Hildebrand will always be 
the first person on a particular job and, therefore, has certain 
duties indicative of his authority.  Anderson stated that as the 
first person on a job, Hildebrand is required to inform drivers 
how to enter and exit the job, where they should wash up, and 
any specifics directly related to
 that job.  Further, Anderson testified that if drivers have a problem, he encourages drivers to 
direct those problems to Hildeb
rand and prefers that Hildebrand 
resolve those problems. 
Anderson testified that after the initial driver evaluation by 
Hildebrand, Respondent does not conduct follow up evalua-
tions. This evidence persuades me to find, and I hereby do, that 
Larry Hildebrand effectively recommends the hiring of Re-
spondent™s drivers and effectively recommends disciplinary 
actions.  Accordingly,
 I further find that Hildebrand is now, and 
at all times material herein has been, a supervisor and agent of 
Respondent within the meaning of 
Section 2(11) and (13) of the 
Act.  Respondent, therefore, is 
liable for unfair labor practices 
committed by him.
1 This leads to the finding, which I hereby make, that Respon-
dent violated Section 8(a)(1) of
 the Act when Hildebrand inter-rogated Swisher about his union sy
mpathies. Section 8(a)(1) of 
the Act was also violated by Hildebrand™s threat that Respon-
dent would close its facility in 
Nevada and move back to Cali-
fornia if the Union were selected
 by employees.  In this connec-
tion, it is a direct revelation of Respondent™s animus
 toward unions for Hildebrand to reveal 
to an employee, as I find and 
conclude that he did when talking to Swisher, that it was his job 
to ﬁweed outﬂ union drivers. 
I further find that Bale™s co
mments, overheard by Newcomb, 
to the effect that the company would never go union, but 
would, instead, move back to Ca
lifornia, are both violative of 
Section 8(a)(1) and are revea
ling of Respondent™s animus. 
                                                          
                                                           
1 Even if I were not to find that Hildebrand possessed and used su-
pervisory authority, I would still fi
nd that Respondent is liable for his 
words and actions.  The evidence cl
early establishes that Hildebrand 
was cloaked by Respondent with appare
nt authority to manage, so that 
employees could only reasonably belie
ve that he spoke for manage-
ment.  Thus, he is the Respondent™s 
agent, and Respondent is liable for 
his conduct.  
Victor™s Cafe 52,
 Inc.,
 321 NLRB 504, 513 (1996). 
2.  Section 8(a)(3)
2 An employer™s refusal to hire a job applicant may violate 
Section 8(a)(3) and (1) of the Act if the refusal is based upon 

the employee™s uni
on affiliation.  Fluor Daniel, Inc., 311 NLRB 498, 500 (1993)  
The elements of a discriminatory refusal to hire are:  
 (1) the employment application;  
(2) the refusal to hire;  
(3) a showing that the applicant was a union supporter 
or sympathizer;  
(4) evidence that the employer knew of the applicant™s 
union support;  (5) maintained an animus
 against the union; and  
(6) refused to hire the applicant due to such animus.   
 Aneco, Inc.,
 325 NLRB 400 (1998);  
Blaylock Electric
, 319 NLRB 928, 931 (1995);  
Big E™s Foodland, Inc.,
 242 NLRB 
963, 968 (1979). 
 At the outset, it should be noted th
at several facts in this case 
are undisputed.  Here, they are: 
 1. Dooley, King, and Phillips submitted applications 
for employment; 
2. Respondent refused to hire Dooley and King; 
3. Respondent refused to put Phillips to work; and, 
4. Respondent knew all th
ree were active Union sup-
porters.  In addition, as shown above, Respondent harbored 
animus against the Union and, therefore, against Dooley, King, and 

Phillips. Anderson™s testimony that Phillips was not put to work be-
cause he was a union organizer not only establishes a violation 
of the Act with respect to Phillips,
 it is also strong evidence that Respondent refused to hire Dool
ey and King for the same rea-
son.   Respondent™s evidence does not lead to the conclusion that 
although it did not put Phillips to work because of his union 
activity, Respondent had a differen
t, lawful motive with respect to Dooley and King.  Nor would my sense point toward a dif-
ferent inference than that since Phillips was discriminated 
against because of his union acti
vity, so were Dooley and King. 
The Board will conclude that if Respondent acts in a dispa-
rate manner, it is evidence th
at Respondent™s alleged reasons 
for its actions are pretexts adva
nced to hide its true motive. 
Aneco, Inc.,
 supra (citing 
John P. Bell & Sons
, 266 NLRB 607, 
610 (1983)).  Anderson testified that the reason Dooley was not 

hired was because Anderson was aware that he was being paid 
by the Union and that he believed that Dooley would not accept 
Respondent™s pay rate.  Howeve
r, Anderson™s testimony is 
belied by the fact that Anderson was aware that Phillips was 
 2 At trial I limited Respondent™s ri
ght to secure certain evidentiary 
material from the General Counsel, and I also made certain generalized 
comments concerning what materials I thought to be relevant.  How-
ever, I limited my ruling and reserved the right to rule on particular 
disputes at appropriate times.  I spec
ifically declined to rule that ﬁsal-
tersﬂ are entitled to lessened or fewe
r protections than are other em-
ployees. 
 CASINO READY MIX, INC. 471paid by the Union and, nonethel
ess, offered him a position in 
August.  As the Board held in 
Aneco, such evidence of dispa-
rate treatment is evidence of Respondent™s unlawful intent. 
The fact that Dooley and King, as well as Phillips, were all 
discriminated against due to th
eir union activity becomes even 
more evident in light of Respondent™s shifting and pretextual 
explanations Respondent has offe
red with respect to Dooley.  
Shifting explanations are evidence of pretext.   
A finding of pretext necessarily means that the reasons ad-
vanced by the employer either did 
not exist or were not, in fact, 
relied upon, thereby leaving int
act the inference of wrongful 
motive.  
International Carolina Glass
, 319 NLRB 171, 174 
(1995).  Anderson™s testimony shows that Respondent offered 
several reasons for its actions 
towards Dooley, then retreated 
from those initial explanations, 
and subsequently put forth a 
completely new, never-befor
e-heard, explanation.   
Respondent first asserted that 
Dooley was not hired because 
of his lack of recent experience, his inaccurate application and 
his higher wage with the Union.  During the hearing, however, 
Anderson admitted that the first 
two reasons were in fact not 
the real reasons for Respondent™s conduct.  Anderson then 
stated that the real reason Dooley was not hired was because of 
his alleged arrogance while applying.   
Thus, Respondent has offered thr
ee distinct explanations for 
why Dooley was not hired.  Such
 shifting explanations require 
the inference that Respondent™s e
xplanations are all pretextual, 
and Respondent™s true motives were unlawful.  Shattuck Denn Mining v. NLRB
, 362 F.2d 466 (9th Cir. 1966). 
Accordingly, I have concluded 
that the General Counsel has 
established a strong prima facie cas
e with regard to each of the 
three alleged discriminatees. 
Once the General Counsel has established this 
prima facie case, the burden shifts to the empl
oyer to show that it would not 
have hired the applicants even in the absence of their Union 

affiliation.  TICŒThe Industrial Co. Southeast, 322 NLRB 605, 
609Œ610 (1996).  If the reasons offered do not exist or were not 
in fact relied upon, then the employer has not met its burden.  
Id. at 610.  See also Fluor Daniel, Inc., supra, 311 NLRB at 
498. As recited above, the General Counsel met its 
prima facie 
case with respect to all alleged discriminatees.  Each of them 
put in an application at a time when Respondent was hiring; 
each was qualified for the job of ready-mix driver; and each 
was ready and willing to accep
t a position should one be of-
fered.  Indeed, Anderson himself admitted that both Dooley and 

Phillips were qualified for the position. 
Respondent had clear knowledge of each applicant™s Union 
status at the time it refused to either hire him or refer him for 
work.  Both Dooley and King were dressed in Union-
identifying clothing, and had prominently disclosed their Union 
affiliation on their written applica
tions.  Anderson admitted that 
he knew everyone who applied as part of the group on April 8 

was with the Union.  Although
 Phillips hid his union status, 
Anderson admitted that he learned of it after he accepted the 

application. Thus, there is ample, uncontradi
cted evidence both that Re-
spondent harbored 
animus and that it acted on it when not hir-ing the applicants at issue.  Anderson admittedly failed to refer 
Phillips for work solely because he was a Union organizer.  
Anderson also admittedly failed to interview or consider any of 
the applications received on Apri
l 8, because he didn™t consider 
them ﬁseriousﬂ about applying for work simply because they 
applied en masse
 as part of a union tactic.  Instead of hiring 
Dooley, Anderson offered the position to someone with less 
experience whom he knew had lie
d on his application.  This 
demonstrates the lengths Anders
on could go to avoid having a 
qualified union organizer.  Anders
on continued this pattern by 
hiring three other persons during the same time period who had 
no known union affiliation and less 
relevant work experience 
than Dooley and King.   
Further, as found above, Re
spondent™s owner and agent 
made anti-Union statements during the time period it refused to 
hire and refer work to the discr
iminatees.  Bale told employees 
that he would close up or hire owner-operators if the Union 
came in.  And, also as found abov
e, supervisor Hildebrand told 
Swisher that part of his job was to ﬁweed outﬂ union drivers, 

and that the company would go back to Irvine if the Union 
came in.  Respondent did not call 
either Hildebrand or Bale to 
refute this testimony, or 
offer any counter evidence. 
Respondent also allowed Hildeb
rand to circulate and collect 
signatures on a petition attempting to keep out the Union.  
Hildebrand told employees if they signed the petition, they™d 
get a raise. Newcomb signed the petition in the time office. 
Anderson admitted that he knew of the petition, but denied 
knowing what it was about. It is just not credible that, as 
Anderson claimed, Hildebrand would ask to use company re-
sources to type up and distri
bute a petition without telling 
Anderson what the petition was for.  Not coincidentally, shortly 
after this Hildebrand got a raise while no other drivers did. 
Indeed, Respondent™s 
animus was so prevalent and well-known among its employees that they even reported union or-
ganizers to Anderson.  Anderson learned of Phillips™ union 
status only after an employee
, who knew Anderson was about 
to hire Phillips, told him. Why would an employee tell a man-
ger that unless he knew it was a 
piece of information the man-ager would find pertinent in making the decision to hire? 
As Anderson admitted that the sole reason he did not hire 
Phillips in April 1997 was because of his union status, the in-

quiry as to this violation ends. 
 It further provides evidence that 
the same unlawful motivation wa
s behind Anderson™s failure to hire Dooley and King. 
Respondent has offered various, shifting reasons for its re-
fusal to hire Dooley.  In a posi
tion statement to Region 28 dated 
June 23, 1997 . . . time enough to fu
lly reflect on its reasons for 
not hiring Dooley more than 2 
months earlier . . . Respondent 
claimed that it had not hired Dool
ey because of his lack of re-
cent experience, errors in his employment application, and the 
fact that he was currently bei
ng paid more than Respondent was 
willing to pay. 
Anderson admitted at the hearin
g that the first two reasons 
were false, as they would have
 been and, in fact, were, over-looked for other applicants.  Anderson™s admission that two 
originally-proffered reasons were
 false leads to the inference 
that Respondent wished to con
ceal a true, unlawful motive.  
Fluor Daniel, Inc., 
supra, 311 NLRB at 498; 
TICŒThe Indus-trial Co. Southeast, 
supra, 322 NLRB at 610. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472Finally, Anderson stated that 
in August, he again evaluated 
Dooley™s application for employme
nt, and again refused to hire 
him.  Anderson testified that a 
consideration in not hiring Doo-ley as a driver was because of the Board charges that had been 
filed regarding his original appl
ication for employment.  Such 
testimony is a clear example of animus against the Union. 
Summarizing, I find and conclu
de that counsel for the Gen-eral Counsel has succeeded in proving that Conroy was disci-
plined by Respondent in violation of Section 8(a)(3) and (1) of 
the Act.  I so find and conclude. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) and (3) of the Act by 
refusing to employ Charles A. Phillips, William Dooley, and 
Wayne King because they joined, supported, or assisted the 
Union. 4.  Respondent violated Sectio
n 8(a)(1) of the Act by inter-
rogating employees about their union membership, activities, 
and sympathies; by threatening to refuse to hire them because 
of their union membership, activities, and sympathies; and, by 
threatening to close its facility if employees selected the Union 
as their bargaining representative. 
5.  The above unfair labor pr
actices have an effect upon 
commerce as defined in the Act. 
[Recommended Order omitted from publication.] 
  